Title: John S. Stake to Thomas Jefferson, 17 April 1812
From: Stake, John S.
To: Jefferson, Thomas


          
                  Hon’ Sir 
                  New york 
                     April 17th 1812
          By the advice of many of my Republican friends, I have taken the liberty of addressing you. I am the eldest Son of the late Captain John Stake an old Revolutionary officer, of Well known merrit during our Revolutionary struggles for Liberty and Independance through a seven year’s ardurous and Calamitous War: other heroes and other
			 patriots press’d forward in the Same Career of Virrtue and Immortality they where his partners in danger his Companions in glory—
          I am now desirous to obtain a Commission in the army and display that valor Which once led our Warriors to defy the thunder of the British Cannon and gloriously triumph in effecting Redress of our injured Country—
          
                  Your name as it Justly ought Would have great weight with Both the President and Secretary at War, Will you have the goodness to Write one or either of them a few lines in my Behalf
          With Respect I am your Humble st
                  John S Stake
         